Citation Nr: 1451902	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-18 704	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for chronic lower back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2014, the Veteran and his representative withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate 

consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


